Citation Nr: 1341945	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-15 816	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to a service-connected foot disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression or anxiety, to include as secondary to pes planus.

3.  Entitlement to a disability rating in excess of 10 percent for pes planus for the period prior to March 29, 2007.

4.  Entitlement to a disability rating in excess of 20 percent for pes planus for the period percent from March 29, 2007.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from August 31, 1965 to October 8, 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  By a November 2006 rating decision, the RO granted service connection for bilateral pes planus, effective October 25, 2000, and assigned an initial 10 percent rating.  The Veteran disagreed with the initial rating.  By a rating decision issued in May 2008, the RO increased the initial evaluation for bilateral pes planus to 20 percent, effective March 29, 2007.  The appeal for a higher initial rating continues, and includes the entire period of the initial rating. 

The May 2008 decision also denied service connection for an acquired psychiatric disorder and determined that new and material evidence had not been submitted reopen a claim for service connection for hypertension.  The Veteran appealed.
 
The Veteran testified before the Board by videoconference in August 2013.  The hearing transcript is associated with the electronic Veterans Appeals Control and Locator System (VACOLS) record.  

The appeal for an initial compensable rating for pes planus, evaluated as 10 percent disabling from October 25, 2000 to March 29, 2007, and to an evaluation in excess of 20 percent from March 29, 2007, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDING OF FACT

At his August 2013 videoconference hearing before the Board, prior to the promulgation of a decision in the appeal, the Board received testimony from the appellant, with the assistance of his authorized representative, requesting withdrawal of the appeal to reopen the claim for service connection for hypertension, and requesting withdrawal of the appeal for service connection for an acquired psychiatric disorder, to include depression or anxiety, to include as secondary to pes planus. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for reopening the claim for service connection for hypertension and of the appeal for service connection for an acquired psychiatric disorder by the appellant, assisted by his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

A May 2008 decision denied service connection for an acquired psychiatric disorder and determined that new and material evidence had not been submitted reopen a claim for service connection for hypertension.  The Veteran appealed that decision.  Then, during his August 2013 videoconference hearing, the Veteran, with the assistance of his authorized representative, withdrew his appeal as to those two issues.  The Veteran's withdrawal was reduced to writing when the hearing testimony was transcribed, pursuant to 38 C.F.R. § 20.204 . Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these two issues on appeal and the claims are dismissed.


ORDER

The appeal to reopen the claim for service connection for hypertension is dismissed.

The appeal for service connection for an acquired psychiatric disorder, to include depression or anxiety, to include as secondary to pes planus is dismissed.


REMAND

Before the issue remaining on appeal may be adjudicated, further development is required.  The Veteran most recently underwent a VA examination in 2008 to assess the etiology and severity of his bilateral pes planus.  He now contends that the severity of the disability has increased since the 2008 examination.  Transcript at 10.  Further development of the available records during the appeal period and further development of the medical evidence, to include contemporaneous VA examination, is required.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

There is also a suggestion that there may be outstanding VA treatment records relevant to the appeal.  Those records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request all of the Veteran's VA treatment records relevant to the severity of a bilateral foot disability from October 25, 2000, to the present, including podiatric records, radiologic examinations, and reports of orthotics requests, fittings, or purchases related to the feet.  

2.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his bilateral foot disability and to provide necessary releases for records of such treatment or evaluation.  Afford the Veteran an opportunity authorize release of or submit any additional records from non-VA from whom records for a portion of the period from October 2000 to the present have already been received.  

Afford the Veteran an opportunity to submit or authorize release of non-clinical records since October 2000, to include employment records, records which disclose that the Veteran complained of, was treated for, or lost time from work for, or obtained employment modification for a foot disability, or other evidence showing the severity of foot disability during the period from October 2000 to the present.  

If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) .

3.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, afford the Veteran VA examination of the feet.  The examiner should review the claims folder, and note such review in the claims folder.  The examiner should review the service treatment records, the Veteran's post-service clinical records, the Veteran's statements, and any other pertinent evidence of record.  The examiner should discuss the Veteran's account of the severity of his symptoms during the period from October 2000 to the present, including fluctuations in severity.  Any necessary diagnostic examination should be conducted.

The examiner should then specifically address the following questions:  
	(i).  Identify the current symptoms of service-connected bilateral pes planus the Veteran currently manifests.  
	
	(ii).  Compare the current symptoms of service-connected bilateral pes planus to the symptoms manifested at the time of January 2008 VA examination.  
	Identify changes in the symptoms, if any, during the period from January 2008 to the present.  
	Describe fluctuations (either increase or decrease) in severity of the disability occurring during this period (January 2008 to the present), identify the month/year of the fluctuation, and describe the clinical or lay evidence of the changes in symptoms.  
	If there was more than one period of increased or decreased severity of the of service-connected bilateral pes planus disability, describe the increased or decreased symptoms of each period of differing severity separately.  
	
	(iii).  Compare the symptoms of service-connected bilateral pes planus manifested at the time of January 2008 VA examination to the symptoms manifested during the period from October 2000 to January 2008.  
	Identify changes in the symptoms, if any, during the period from October 2000 to January 2008 to the present.  	Describe fluctuations (either increase or decrease) in severity of the disability occurring during this period (from October 2000 to January 2008), identify the month/year of the fluctuation, and describe the clinical or lay evidence of the changes in symptoms.  
	If there was more than one period of increased or decreased severity of the of service-connected bilateral pes planus disability, describe the increased or decreased symptoms of each period of differing severity separately.  

Provide the rationale for each opinion expressed.  If there are insufficient facts or data within the claims file for any opinion requested, identify the relevant testing, records, or other information needed to provide the requested opinion.  Thereafter, necessary development should be completed by the agency of original jurisdiction, and the claims files returned to the examiner for completion of the requested opinion.

4.  Review the additional evidence that has been obtained and readjudicate the claim on the merits.  If any benefit sought on appeal remains denied, the Veteran, and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, this appeal should be returned to this Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	                                             MICHAEL A. HERMAN  
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


